Mr. Justice Robb
delivered the opinion of the Court:
This appeal involves a decision of the Commissioner of Pat•ents, refusing registration to the word “Creo-Carbolin,” upon the ground that it is so similar to the registered mark “Oarbolineum” as to be likely to cause confusion or mistake in the mind of the public.
We agree with the Commissioner-that such confusion would be likely to result, and therefore sustain the decision. It is conceded that the word “Carbolin” is too similar to the mark '“Carbolineum” to be entitled to registration. Applicant must therefore depend solely upon the prefix “Creo” to overcome the similarity. “Creo-Carbolin” and “Carbolineum” are sufficiently alike in appearance and sound as to be taken for each other by the general public. In Peter Schoenhofen Brewing Co. v. Maltine Co. 30 App. D. C. 340, “Edelweiss Maltine” and “Maltine” were held to he deceptively similar. The marks given in the following cases were also so held: “Hoff’s” and “Leopold Hoff’s,” Re Hoff, 33 App. D. C. 233; “Chancellor Club” and “Club,” Re S. C. Herbst Importing Co. 30 App. D. C. 297; “Benedictine” and “St. Benedict,” A. Bauer & Co. v. La Société Anonyme, 56 C. C. A. 480, 120 Fed. 74; “Comfort” and “Home Comfort,” Gannert v. Ruppert, 62 C. C. A. 594, 127 Fed. 962; “Keepclean” and “Sta-Kleen,” Florence Mfg. Co. v. J. G. Dowd & Co. 101 C. C. A. 565, 178 Fed. 73.
Hall v. Ingram, 28 App. D. C. 454, in which “Zodenta” was awarded registration notwithstanding the prior registration of “Sozodont,” is not controlling in this case. There the two words neither looked nor sounded alike. There was also a difference between the first and last syllable of each.
The clerk will certify this opinion as by law required.

Affirmed.